Curley, EJ.
(dissenting).
¶ 20. I respectfully dissent. The contradictory definitions of "mental disorder" in Wis JI — Criminal 2502 (2009), the instruction the jury was required to use to determine whether Sanders was a sexually violent person, did not "help" Sanders, nor did they provide him with a "needed escape hatch." Majority, ¶ 14 (emphasis omitted). Rather, the contradictory definitions of "mental disorder" in the instruction obfuscated the primary issue in this case — whether Sanders was simply mentally ill, or whether he had a "mental disorder" that made it more likely than not that he would engage in future acts of sexual violence, see Perkins, supra, 243 Wis. 2d 141, ¶ 12; Wis JI — Criminal 2502 (2009). Because the instruction misdirected the jury and confused the issue, I would reverse the trial *250court's order and remand for a new trial.1 See Ellington, supra, 288 Wis. 2d 264, ¶ 7; Perkins, supra, 243 Wis. 2d 141, ¶ 12.
¶ 21. As the Majority opinion concedes, the jury instruction defines "mental disorder" in contradictory ways.
¶ 22. For example, the introductory paragraph explains that, to commit a person under ch. 980, the jury must determine that the person has a very specific type of mental disorder — "a mental disorder that makes it more likely than not that the person will engage in future acts of sexual violence." Wis JI — Criminal 2502 (2009). In other words, as the Majority has already explained, "mental disorder," as used here, is a legal term of art. See also Wis JI — Criminal 2502 n.9 (2011) (" '[M]ental disorder' is used as a term of art in Chapter 980 and has a specific definition."). This legal term of art is more explicitly defined in the second portion of the "elements that must be proved" part of the instruction. For ease of understanding, I include the definition again here: " 'Mental disorder' means a condition affecting the emotional or volitional capacity that predisposes a person to engage in acts of sexual violence and causes serious difficulty in controlling behavior." Wis JI — Criminal 2502 (2009).
*251¶ 23. Just a few sentences later, however, "mental disorder" has a contradictory definition: "[n]ot all persons with a mental disorder are predisposed to commit sexually violent offenses or have serious difficulty in controlling behavior." See id. Worse, there is no clarifying language to assist the jury in determining which "mental disorder" is the one that warrants commitment under ch. 980. This is of course important because, as Wisconsin law recognizes (and common sense dictates), we do not commit individuals as sexually violent persons simply because they suffer from mental illness.
¶ 24. The Majority concludes that the jury was able to discern the difference between the contradictory definitions; yet, ironically, the Majority is unable to do so itself without utilizing additional clarifying language in its opinion. It repeatedly distinguishes the legal term of art from the contradictory general definition by renaming the general "mental disorder" mental illness. Indeed, the difficulty the Majority — and no doubt the jury — encountered is further highlighted by the most recent version of the jury instruction. This version includes clarifying language "to make it more understandable to the jury and to address an inconsistency in the [2009] version." See Majority, ¶ 14 n.4; see also Wis JI — Criminal 2502 n.9 (2011).
¶ 25. In Sanders's case, the importance of the distinction between "mental disorder" as a legal term of art and "mental disorder" as a general mental illness is far from purely semantic. Using the given instruction, the jury could have easily confused the legal term of art with the contradictory, general definition of "mental disorder." It could have found Sanders to be a sexually violent person based merely on the fact that he was diagnosed as having an unspecified form of paraphilia and antisocial personality disorder — which would have *252been inadequate under the law — instead of determining that his paraphilia and/or antisocial personality disorder: (1) predisposed him to engage in acts of sexual violence, and (2) caused him serious difficulty in controlling behavior such that he was likely to reoffend.
¶ 26. Accordingly, I would reverse and remand for a new trial.

 The Majority describes for us in painstaking detail the gruesome criminal conduct that led to Sanders’s 1974 conviction. Were this case about whether the punishment fit the crime, this information would be helpful. The issue on appeal, however, is whether the instructions given at Sanders's 2009 commitment trial misdirected the jury and confused the issue of whether he had a "mental disorder" as that term is defined in ch. 980. Reciting Sanders's past conduct in graphic and disturbing detail does little to shed light on the issue.